                                                                Meara Welch Browne, P.C.
                                                                        2020 West 89th Street, Suite 300
                                                                         Leawood, Kansas 66206-1947
                                                                                   www.mwbpc.com
                                                                                         (816) 561-1400




                                                 September 20, 2019


PERSONAL & CONFIDENTIAL

Mr. Carl Folsom, III
Assistant Federal Public Defender
Office of the Federal Public Defender
District of Kansas
117 SW Sixth Ave., Suite 200
Topeka, KS 66603

       Re: USA v. Ma Li Vanskike

Dear Mr. Folsom:

You have engaged us to analyze casino activity as reported by Harrah’s Casino related to claims
made by the United States Attorney in its Indictment of Ma Li Vanskike. Specifically, the
Indictment states, “In an attempt to conceal the illegal activity at the massage parlor, the defendant
laundered over $1.13 million in cash proceeds between 2014 and 2018 at Harrah’s Casino located in
North Kansas City, Missouri.” The following summarizes the procedures we performed and our
current findings to date.

In conducting this engagement, we performed the following procedures:

   We discussed the background of the case and requested scope of work with you.
   We reviewed the Sealed Indictment dated May 30, 2018, the Affidavit in Support of Seizure
    Warrants dated June 8, 2018 and various other documentation you provided related to the FBI
    investigation.
   We reviewed records from Harrah’s North Kansas City, LLC for Ma Li Vanskike including
    reports entitled:
        o Patron Status
        o Yearly Information
        o Patron History – Games
        o Cumulative History – Games
        o Cumulative History – Slots
        o Table Ratings
        o Slot Ratings
        o Patron Jackpots
        o W2G
        o Play Detail Report
Mr. Carl Folsom                                 Page 2                         September 20, 2019



       o Table Play Detail Report
       o Slot Play Detail Report
       o Comp Detail Report
       o Hotel Detail Report
       o Transaction Detail Report
   We reviewed the Federal Grand Jury Information obtained from Sharon Spencer‐Drew,
    Regulatory Compliance Manager at Harrah's Casino containing definitions related to data
    contained in Harrah’s Casino Transaction Detail Reports (“Harrah’s Report Definitions).
   We analyzed the data contained in the Harrah’s Casino reports on a sample basis.

Based on our sampling analysis of the above information, we have formed the following
conclusions to date. We determined that the aforementioned $1.13 million in cash proceeds as
referenced in the Indictment is a simple addition of all “Cash Out” reported on the Transaction
Detail Report. Based on our analysis described in the examples below, this figure is overstated,
potentially significantly.

Redeemed Cash Vouchers – See Exhibit A
The Harrah’s Report Definitions of data contained in the Transaction Detail Reports states, “‘RCV’
meant that a customer had ‘Redeemed Cash Voucher,’ which were generally rewards credits a
customer earned based on amount of play.” We verified many of the “RCV” amounts reported on
the Transaction Detail Report to amounts reported on the Comp Detail Report and the
"c_comp_desc" was reported as "Other" when compared to others that were listed as “Food” or
“Room”. This comparison confirmed the source of these funds is complimentary casino funds (cash
vouchers). By definition, these dollars are sourced from Harrah’s casino and thus, the alleged
unlawful activity cannot be the source of these funds. Therefore, it is apparent that the alleged
laundering amount of $1.13M is overstated by approximately $18,600.

Credit Card Advance – See Exhibit B
The Harrah’s Report Definitions of data contained in the Transaction Detail Reports states, “‘CCA’
stood for ‘Credit Card Advance’”. By definition, these dollars are sourced from a third party credit
card funding source and thus, the alleged unlawful activity cannot be the source of these funds.
Therefore, it is apparent that the alleged laundering amount of $1.13M is overstated by more than
$74,000.

Exact Cash Carryover – See Exhibit C
The Harrah’s Report Definitions of data contained in the Transaction Detail Reports states, “‘PC’
stood for ‘Purchased Chips’ and ‘RC’ stood for ‘Redeemed Chips’”. A comparison of the date and
amount of Redeemed Chips on the Transaction Detail Reports was made with the next consecutive
transaction listed as Purchased Chips in the same report, and multiple instance were found in which
the cash out exactly matched the next consecutive cash in. Therefore, it is apparent that the same
funds cashed out were in turn being used to directly purchase chips to play again, clearly indicating
duplication within the Cash Out reported on the Transaction Detail Reports. We also verified that
the exact amount of cash out was cashed back in as reported in the Table Play and Table Play
Buy In data reported on the Table Play Detail Report. Many of these transactions occurred within a
very short time frame, often within just minutes; again indicating the use of the exact same funds
Mr. Carl Folsom                                   Page 3                          September 20, 2019



over and over again. Based on this duplication, it is apparent that the alleged laundering amount of
$1.13M is overstated by nearly $19,000. It should be noted that if this parameter were expanded
beyond an exact match to a similar, but less than amount of cash being played at the first table of a
visit compared to redeeming chips from the visit just prior, the total amount of potential duplication
is significantly increased. The next category includes one further illustration of this.

Similar Cash Carryover with Hotel Stay – See Exhibit D
As an expansion of the above illustration of duplication, we selected a sample of seven months to
analyze when the cash played at the first table of a visit was similar, but less than the amount of
redeemed chips cash out from the visit just prior within an eight hour period when there was also a
corresponding overnight hotel stay. This scenario is another example of an apparent use of the same
funds cashed out, in turn being used to directly play again, also indicating duplication within the
Cash Out reported on the Transaction Detail Report. Based on this sampling of a seven month time
period, a total of nearly $54,000 was identified as a similar cash carryover within an eight hour
period while checked in at the casino’s hotel. Extrapolating this amount over the thirty months of
hotel visits and table play indicates a potential duplication of more than $231,000. Based on this
potential duplication, it is apparent that the alleged laundering amount of $1.13M is overstated by at
least $231,000.

Chip Carryover – See Exhibit E
Next, we analyzed the Table Play Detail and Transaction Detail Reports for evidence of chips being
re-cycled, or re-used, through repeated game play. Specifically, we identified numerous
transactions in the casino data where the chip value played at the first table of a visit was equal to or
less than the chip value not cashed out (or redeemed) from the visit just prior, indicating duplication
in the source of funds played. In order to identify instances where chips were kept “in hand” and re-
played, we performed the following calculations:
      Sum of “Table Play Cash (Chips) Out” for the first visit (blue rows in exhibit example)
      Subtract the sum of “Table Play MWB Chips In” for the same visit (Table Play Buy In less
         Table Play Cash [In])
      Subtracting the sum of “Trx Dtl Cash Out” for the same visit, meaning chips were redeemed
         for cash
      Equals “MWB Chips in Hand”
The “MWB Chips in Hand” was then compared with the next Table Play’s “MWB Chips In” (Table
Play Buy In less Table Play Cash [In]) in an equal or somewhat lower amount to derive multiple
examples of repeated use of the same chips as the source of gambling funds. Because it can be
confirmed within the Harrah’s Casino data that chips were being regularly re-used, it stands to
reason that Ms. Vanskike followed the same practice with cash as with chips. This is yet another
illustration of how the alleged laundering amount of $1.13M is overstated.

Time Spent at Casino – Exhibit F
Finally, we also analyzed the amount of time Ms. Vanskike spent at Harrah’s Casino over the
subject time period. We noted that the results of this analysis indicate that Ms. Vanskike does not
fit the typical profile of someone attempting to launder money through a casino which is usually in
short visits with almost immediate cashing out in a similar amount. Instead, with average play time
per day of up to eleven hours and being checked into the casino hotel up to 69% of the year, it is
0U&DUO)ROVRP                                   3DJH6HSWHPEHU
                                                                                                                 


DSSDUHQWWKDW0V9DQVNLNHEHWWHUILWVWKHSURILOHRIVRPHRQHZLWKDIIHFWLRQIRUJDPEOLQJRUHYHQD
JDPEOLQJ DGGLFW  )XUWKHU )%, 6SHFLDO $JHQW $VKOH\ 'DYLV¶ $IILGDYLW LQ 6XSSRUW RI 6HL]XUH
:DUUDQWV GDWHG -XQH   SDUDJUDSK  OLVWV YDULRXV DPRXQWV RI ³UHSRUWHG ZLQQLQJV´ RI 0V
9DQVNLNH IURP  WKURXJK   ,W VKRXOG EH QRWHG WKDW WKH VWDWHPHQW WKDW 0V 9DQVNLNH KDG
³UHSRUWHG ZLQQLQJV´ LV LQFRUUHFW  ,QVWHDG WKHVH DPRXQWV DUH UHSRUWHG RQ +DUUDK¶V RZQ LQWHUQDO
UHSRUWV ³<HDUO\ ,QIRUPDWLRQ´ DQG ³&XPXODWLYH +LVWRU\*DPHV´ DQG DUH DFWXDOO\ WKH ZLQQLQJV RI
WKH FDVLQR LWVHOI DQG WKXV UHSUHVHQW PRQH\ 0V 9DQVNLNH lost JDPEOLQJ DW WKH FDVLQR  7KHVH
ZLQQLQJV WR WKH ³KRXVH´ DQG ORVVHV WR 0V 9DQVNLNH FDQ EH FRQILUPHG E\ DQ DQDO\VLV RI WKH
WUDQVDFWLRQGHWDLOUHSRUWHGRQ+DUUDK¶V7DEOH3OD\'HWDLOUHSRUWV7KLVHUURUPDGHE\WKH)%,DOVR
LOOXVWUDWHVWKDWWKHVHORVVHVLQFXUUHGE\0V9DQVNLNHGRQRWILWWKHSURILOHRIPRQH\ODXQGHULQJEXW
DJDLQ LV PRUH ILWWLQJ RI WKH SURILOH RI VRPHRQH ZLWK DIIHFWLRQ IRU JDPEOLQJ RU HYHQ D JDPEOLQJ
DGGLFW

,QVXPPDU\EDVHGRQWKHDERYHDQDO\VLVLWLVRXURSLQLRQWKDWLWLVLQFRUUHFWWRVLPSO\HTXDWHWRWDO
³FDVKRXW´ZLWKDOOHJHGODXQGHUHGFDVKSURFHHGVDQGWKHDIRUHPHQWLRQHGDOOHJHGPLOOLRQLV
VLJQLILFDQWO\RYHUVWDWHG


                                                    9HU\WUXO\\RXUV

                                                    0($5$:(/&+%52:1(3&




                                                    6WHYH:%URZQH&3$$%9&,73&)(&,6$&))


6:%VOG

EXHIBIT A




    1
                         Redeemed Cash Voucher
    Transaction Date     Transaction Type        Cash In            Cash Out
Mar 22 2015 06:08 AM            RCV         $               ‐   $          10
Apr 27 2015 09:19 PM            RCV         $               ‐   $          45
  Jul 26 2015 06:52 PM          RCV         $               ‐   $         100
  Jul 31 2015 12:19 PM          RCV         $               ‐   $          10
Aug 01 2015 05:35 PM            RCV         $               ‐   $          80
Aug 06 2015 05:40 PM            RCV         $               ‐   $          70
Aug 07 2015 08:20 PM            RCV         $               ‐   $          30
Aug 13 2015 06:14 PM            RCV         $               ‐   $          45
Aug 14 2015 08:48 PM            RCV         $               ‐   $          70
Aug 19 2015 12:00 PM            RCV         $               ‐   $          10
Aug 19 2015 09:45 PM            RCV         $               ‐   $          30
Aug 21 2015 12:00 PM            RCV         $               ‐   $          10
Aug 23 2015 05:00 PM            RCV         $               ‐   $          96
Aug 27 2015 07:04 PM            RCV         $               ‐   $          80
Aug 29 2015 10:21 PM            RCV         $               ‐   $          76
Sep 02 2015 12:00 PM            RCV         $               ‐   $          20
Sep 02 2015 05:50 PM            RCV         $               ‐   $          50
Sep 04 2015 09:29 PM            RCV         $               ‐   $         170
Sep 07 2015 02:12 PM            RCV         $               ‐   $         153
Sep 10 2015 03:37 AM            RCV         $               ‐   $          30
Sep 11 2015 12:00 PM            RCV         $               ‐   $          30
Sep 11 2015 05:27 PM            RCV         $               ‐   $          45
Oct 23 2015 10:46 PM            RCV         $               ‐   $         169
Oct 23 2015 10:47 PM            RCV         $               ‐   $         500
Oct 31 2015 09:30 PM            RCV         $               ‐   $          90
Nov 07 2015 12:00 PM            RCV         $               ‐   $          10
Nov 15 2015 03:58 PM            RCV         $               ‐   $          45
Nov 18 2015 05:50 PM            RCV         $               ‐   $          42
Nov 22 2015 09:56 AM            RCV         $               ‐   $          30
Nov 29 2015 12:00 PM            RCV         $               ‐   $          20
Dec 04 2015 12:00 PM            RCV         $               ‐   $         300
Dec 04 2015 12:17 PM            RCV         $               ‐   $          40
Dec 12 2015 06:07 PM            RCV         $               ‐   $          38
Dec 20 2015 05:52 PM            RCV         $               ‐   $          15
Dec 26 2015 02:40 PM           RCV          $              ‐    $          15
 Jan 01 2016 12:00 PM          RCV          $              ‐    $          36
Jan 08 2016 08:35 AM           RCV          $              ‐    $          47
 Jan 17 2016 03:10 PM          RCV          $              ‐    $          80
 Jan 23 2016 12:00 PM          RCV          $              ‐    $         332
 Jan 31 2016 12:00 PM          RCV          $              ‐    $          56
Feb 07 2016 09:52 AM           RCV          $              ‐    $          30
Feb 14 2016 11:47 PM           RCV          $              ‐    $          40


                                     2
Feb 21 2016     05:40 PM   RCV       $   ‐   $    25
Feb 28 2016     01:55 PM   RCV       $   ‐   $   198
Mar 05 2016     08:49 PM   RCV       $   ‐   $    27
Mar 11 2016     09:27 AM   RCV       $   ‐   $   173
Mar 17 2016     10:20 PM   RCV       $   ‐   $   120
Mar 30 2016     06:12 AM   RCV       $   ‐   $   295
Apr 04 2016     09:04 AM   RCV       $   ‐   $    43
Apr 04 2016     12:00 PM   RCV       $   ‐   $    73
Apr 09 2016     07:00 PM   RCV       $   ‐   $   400
Apr 16 2016     11:11 PM   RCV       $   ‐   $   205
Apr 23 2016     08:38 PM   RCV       $   ‐   $   198
Apr 30 2016     07:30 PM   RCV       $   ‐   $   208
May 04 2016     05:09 PM   RCV       $   ‐   $    69
May 09 2016     11:37 AM   RCV       $   ‐   $    68
May 13 2016     11:16 PM   RCV       $   ‐   $    92
May 21 2016     06:20 PM   RCV       $   ‐   $   376
May 28 2016     08:34 PM   RCV       $   ‐   $   138
 Jun 03 2016    12:00 PM   RCV       $   ‐   $   123
 Jun 04 2016    12:01 PM   RCV       $   ‐   $    87
 Jun 11 2016    02:53 PM   RCV       $   ‐   $   321
 Jun 16 2016    04:58 PM   RCV       $   ‐   $    58
 Jun 25 2016    10:33 PM   RCV       $   ‐   $   383
  Jul 04 2016   04:56 AM   RCV       $   ‐   $    20
  Jul 07 2016   10:37 PM   RCV       $   ‐   $   360
  Jul 13 2016   05:30 PM   RCV       $   ‐   $   100
  Jul 15 2016   11:41 PM   RCV       $   ‐   $   330
  Jul 25 2016   12:00 PM   RCV       $   ‐   $   227
Aug 01 2016     06:33 AM   RCV       $   ‐   $   280
Aug 09 2016     12:00 PM   RCV       $   ‐   $   206
Aug 10 2016     02:19 PM   RCV       $   ‐   $   500
Aug 15 2016     02:25 PM   RCV       $   ‐   $   130
Aug 22 2016     12:46 PM   RCV       $   ‐   $   120
Aug 24 2016     07:19 PM   RCV       $   ‐   $   150
Aug 25 2016     11:49 AM   RCV       $   ‐   $   150
Aug 29 2016     06:03 AM   RCV       $   ‐   $    41
Aug 31 2016     12:12 PM   RCV       $   ‐   $   150
Sep 06 2016     02:13 PM   RCV       $   ‐   $   100
Sep 11 2016     10:31 AM   RCV       $   ‐   $   380
Sep 28 2016     12:00 PM   RCV       $   ‐   $   250
 Oct 04 2016    03:45 PM   RCV       $   ‐   $    40
 Oct 09 2016    08:10 PM   RCV       $   ‐   $    40
 Oct 16 2016    07:30 PM   RCV       $   ‐   $   200
 Oct 18 2016    02:50 PM   RCV       $   ‐   $   200
Oct 19 2016     05:33 AM   RCV       $   ‐   $    70
 Oct 22 2016    04:26 PM   RCV       $   ‐   $   180


                                 3
          Oct 23 2016     12:00 PM         RCV             $            ‐   $      180
          Oct 29 2016     05:56 PM         RCV             $            ‐   $      100
          Nov 05 2016     02:37 PM         RCV             $            ‐   $      200
          Nov 06 2016     12:00 PM         RCV             $            ‐   $       80
          Nov 08 2016     12:40 PM         RCV             $            ‐   $       40
          Nov 12 2016     07:21 PM         RCV             $            ‐   $      100
          Nov 20 2016     12:03 PM         RCV             $            ‐   $      100
          Nov 22 2016     05:19 PM         RCV             $            ‐   $      130
          Dec 05 2016     12:00 PM         RCV             $            ‐   $      100
          Dec 09 2016     09:13 PM         RCV             $            ‐   $      200
          Dec 10 2016     06:51 PM         RCV             $            ‐   $      200
          Dec 16 2016     07:25 PM         RCV             $            ‐   $      120
          Dec 16 2016     07:26 PM         RCV             $            ‐   $      120
          Dec 18 2016     06:46 PM         RCV             $            ‐   $      100
          Dec 20 2016     01:47 PM         RCV             $            ‐   $      136
          Dec 30 2016     12:00 PM         RCV             $            ‐   $      500
           Jan 03 2017    03:29 PM         RCV             $            ‐   $      100
           Jan 10 2017    12:31 PM         RCV             $            ‐   $      150
           Jan 17 2017    04:29 PM         RCV             $            ‐   $      120
          Jan 23 2017     06:15 AM         RCV             $            ‐   $      250
           Jan 30 2017    05:06 PM         RCV             $            ‐   $       75
           Jan 30 2017    09:18 PM         RCV             $            ‐   $      200
          Feb 04 2017     09:12 PM         RCV             $            ‐   $      200
          Feb 11 2017     11:34 PM         RCV             $            ‐   $      200
          Feb 13 2017     12:02 AM         RCV             $            ‐   $      200
          Feb 13 2017     11:28 AM         RCV             $            ‐   $      200
          Feb 21 2017     12:00 PM         RCV             $            ‐   $      270
          Feb 22 2017     02:23 PM         RCV             $            ‐   $      270
          Mar 07 2017     11:18 AM         RCV             $            ‐   $      280
          Mar 26 2017     12:03 PM         RCV             $            ‐   $      120
          Mar 27 2017     11:12 AM         RCV             $            ‐   $      120
          Apr 11 2017     08:34 AM         RCV             $            ‐   $      270
          Apr 19 2017     12:07 PM         RCV             $            ‐   $       90
          Apr 27 2017     08:25 AM         RCV             $            ‐   $      210
          Apr 27 2017     12:00 PM         RCV             $            ‐   $      210
          May 05 2017     10:13 PM         RCV             $            ‐   $      200
          May 14 2017     12:18 PM         RCV             $            ‐   $      200
          May 21 2017     11:44 PM         RCV             $            ‐   $      120
          Jun 15 2017     05:58 PM         RCV             $            ‐   $      300
          Jun 18 2017     12:18 PM         RCV             $            ‐   $       70
            Jul 05 2017   05:51 PM         RCV             $            ‐   $      350
           Jul 22 2017    12:02 PM         RCV             $            ‐   $      300
                                                               Total:       $   18,580
Source:
Harrah’s Casino “Transaction Detail Report" and "Comp Detail Report”


                                                   4
EXHIBIT B




    5
                          Credit Card Advance
    Transaction Date     Transaction Type       Cash In           Cash Out
Sep 21 2014 05:28 AM            CCA         $             ‐   $          500
Sep 21 2014 05:29 AM            CCA         $             ‐   $          500
Sep 21 2014 08:09 AM            CCA         $             ‐   $          500
Nov 28 2014 08:49 PM            CCA         $             ‐   $        1,000
 Jan 04 2015 03:16 PM           CCA         $             ‐   $        1,000
 Jan 04 2015 03:17 PM           CCA         $             ‐   $        1,000
 Jan 15 2015 11:37 PM           CCA         $             ‐   $          700
 Jan 18 2015 03:07 AM           CCA         $             ‐   $        1,000
 Jan 25 2015 06:21 PM           CCA         $             ‐   $        1,000
Mar 01 2015 06:18 AM            CCA         $             ‐   $        1,000
Mar 15 2015 01:55 PM            CCA         $             ‐   $          700
Mar 15 2015 10:39 PM            CCA         $             ‐   $          500
Mar 15 2015 10:40 PM            CCA         $             ‐   $          500
Mar 29 2015 12:47 PM            CCA         $             ‐   $          500
Mar 29 2015 12:48 PM            CCA         $             ‐   $          500
Sep 03 2015 12:11 AM            CCA         $             ‐   $          900
Sep 05 2015 03:10 AM            CCA         $             ‐   $        3,000
Sep 06 2015 11:49 PM            CCA         $             ‐   $          900
Sep 07 2015 02:04 PM            CCA         $             ‐   $          500
Sep 07 2015 02:05 PM            CCA         $             ‐   $          500
Sep 11 2015 11:47 PM            CCA         $             ‐   $          500
Sep 11 2015 11:49 PM            CCA         $             ‐   $          500
Sep 12 2015 06:04 AM            CCA         $             ‐   $          300
Nov 01 2015 03:17 AM            CCA         $             ‐   $        1,500
Nov 22 2015 03:43 AM            CCA         $             ‐   $        1,500
Dec 05 2015 09:27 AM            CCA         $             ‐   $          300
Dec 28 2015 12:07 AM            CCA         $             ‐   $        1,000
Dec 28 2015 12:10 AM            CCA         $             ‐   $        1,000
 Jan 01 2016 12:48 PM           CCA         $             ‐   $        1,000
 Jan 02 2016 04:23 AM           CCA         $             ‐   $          500
Feb 28 2016 02:17 PM            CCA         $             ‐   $        1,000
Mar 20 2016 06:59 AM            CCA         $             ‐   $          500
May 01 2016 11:33 AM            CCA         $             ‐   $        1,000
May 01 2016 09:01 PM            CCA         $             ‐   $        1,000
May 05 2016 05:45 AM            CCA         $             ‐   $        1,500
Jun 03 2016 07:33 AM            CCA         $             ‐   $        1,000
Jun 03 2016 09:27 AM            CCA         $             ‐   $        1,000
 Jun 20 2016 11:12 PM          CCA          $             ‐   $        1,600
  Jul 14 2016 09:51 AM         CCA          $             ‐   $        1,000
Aug 09 2016 03:29 PM           CCA          $             ‐   $        1,000
Aug 09 2016 03:32 PM           CCA          $             ‐   $        1,000
Sep 11 2016 09:57 PM           CCA          $             ‐   $        1,000


                                   6
Oct 24 2016     04:10 AM   CCA       $   ‐   $   3,000
Nov 19 2016     09:16 PM   CCA       $   ‐   $   2,000
Nov 22 2016     04:46 AM   CCA       $   ‐   $   2,000
Nov 25 2016     07:38 AM   CCA       $   ‐   $   2,000
Nov 25 2016     09:06 PM   CCA       $   ‐   $     500
Nov 27 2016     06:44 PM   CCA       $   ‐   $   2,000
Dec 12 2016     04:29 PM   CCA       $   ‐   $   3,000
 Jan 16 2017    06:37 PM   CCA       $   ‐   $     400
Feb 06 2017     02:15 PM   CCA       $   ‐   $   2,000
Feb 06 2017     09:13 PM   CCA       $   ‐   $   1,000
Feb 06 2017     09:15 PM   CCA       $   ‐   $   1,000
Feb 20 2017     09:43 PM   CCA       $   ‐   $   1,000
Feb 21 2017     03:32 AM   CCA       $   ‐   $   1,000
Feb 21 2017     04:27 AM   CCA       $   ‐   $   1,000
Feb 21 2017     04:29 AM   CCA       $   ‐   $   1,000
Feb 21 2017     03:39 PM   CCA       $   ‐   $   1,000
Mar 26 2017     11:24 PM   CCA       $   ‐   $   2,000
Mar 26 2017     11:26 PM   CCA       $   ‐   $   2,000
Apr 28 2017     03:48 AM   CCA       $   ‐   $   2,000
Apr 28 2017     03:50 AM   CCA       $   ‐   $   2,000
May 14 2017     07:15 AM   CCA       $   ‐   $   1,500
May 15 2017     12:18 PM   CCA       $   ‐   $   1,000
 Jun 17 2017    12:26 PM   CCA       $   ‐   $     500
 Jun 17 2017    08:41 PM   CCA       $   ‐   $   1,000
 Jun 17 2017    08:43 PM   CCA       $   ‐   $   1,000
  Jul 23 2017   01:39 PM   CCA       $   ‐   $     500
Sep 07 2017     05:25 PM   CCA       $   ‐   $   1,000
 Oct 14 2017    06:56 PM   CCA       $   ‐   $   2,000
 Oct 17 2017    01:47 PM   CCA       $   ‐   $   1,000
 Oct 17 2017    01:48 PM   CCA       $   ‐   $   1,000
 Oct 17 2017    11:19 PM   CCA       $   ‐   $   2,000
Nov 19 2017     04:56 PM   CCA       $   ‐   $   1,000
Dec 17 2017     12:14 PM   CCA       $   ‐   $     500
Dec 17 2017     06:56 PM   CCA       $   ‐   $     500
Dec 24 2017     04:54 AM   CCA       $   ‐   $   1,000
Dec 24 2017     08:31 AM   CCA       $   ‐   $   1,000
 Jan 28 2018    11:21 PM   CCA       $   ‐   $     500
 Jan 28 2018    11:22 PM   CCA       $   ‐   $     500
Feb 03 2018     12:53 AM   CCA       $   ‐   $     500
Feb 03 2018     12:54 AM   CCA       $   ‐   $     500
Apr 02 2018     03:32 AM   CCA       $   ‐   $     600
Apr 02 2018     03:35 AM   CCA       $   ‐   $     600
May 07 2018     01:48 AM   CCA       $   ‐   $   1,000
May 07 2018     01:50 AM   CCA       $   ‐   $   1,000
May 19 2018     12:23 AM   CCA       $   ‐   $   1,000


                                 7
             May 19 2018    12:25 AM          CCA          $     ‐   $    1,000
             May 27 2018    01:31 PM          CCA          $     ‐   $      300
             May 27 2018    02:00 PM          CCA          $     ‐   $      500
             May 27 2018    02:52 PM          CCA          $     ‐   $    1,000
                                                        Total:       $   74,300


Source:
Harrah’s Casino “Transaction Detail Report"




                                                    8
EXHIBIT C




    9
                                        Exact Cash Carryover
        Table Play Table Play Table Play Table Play Table Table
                                                                      Trx Dtl  Trx Dtl
           Trx      Rating End Rating Start Rating     Play     Play
                                                                      Cash In Cash Out
       (Start) Date    Date       Time      End Time Cash (In) Buy In
                      Jun 05 2016   Trx Dtl ‐ RC   4:58 PM                               $ 3,000
        Jun 05 2016   Jun 05 2016     5:12 PM      5:39 PM     3000     3000   $ 3,000
                      Dec 04 2016   Trx Dtl ‐ RC   8:51 PM                               $ 2,000
        Dec 04 2016   Dec 04 2016     9:03 PM      11:10 PM    2000     2000   $ 2,000
                      Feb 19 2017   Trx Dtl ‐ RC   11:12 PM                              $ 2,000
        Feb 19 2017   Feb 19 2017    11:13 PM      11:14 PM    2000     2000   $ 2,000
                      Mar 19 2017   Trx Dtl ‐ RC   2:51 AM                               $ 2,000
       Mar 19 2017    Mar 19 2017    11:40 AM      1:09 PM     2000     2000   $ 2,000
                      Jun 15 2017   Trx Dtl ‐ RC   8:50 PM                               $ 2,000
        Jun 15 2017   Jun 15 2017     9:00 PM      11:55 PM    2000     2000   $ 2,000
                      Jul 10 2017   Trx Dtl ‐ RC   2:07 AM                               $ 2,000
        Jul 11 2017   Jul 11 2017    10:06 PM      11:44 PM    2000     2000   $ 2,000
                      Nov 19 2017   Trx Dtl ‐ RC   8:55 AM                               $ 3,700
       Nov 19 2017    Nov 19 2017     1:35 PM      3:34 PM     3700     3700   $ 3,700
                      May 22 2018   Trx Dtl ‐ RC   9:45 AM                               $ 2,000
       May 22 2018    May 22 2018     4:40 PM      5:22 PM     2000     2000   $ 2,000



Source:
Harrah’s Casino “Transaction Detail Report" and “Table Play Detail Report”




                                                    10
EXHIBIT D




   11
                              Similar Cash Carryover with Hotel Stay
                                        Selected Examples

 Table Play Table Play Table Play Table Play Table                                                    Hotel
                                                        Trx Dtl  Trx Dtl Hotel Check
    Trx      Rating End Rating Start Rating     Play                                                Checkout
                                                        Cash In Cash Out   In Date
(Start) Date    Date       Time      End Time Cash (In)                                               Date
            Dec 10 2016 Trx Dtl ‐ RC 6:49 PM                             $ 2,675    Dec 09 2016 Dec 15 2016
Dec 10 2016 Dec 10 2016 8:33 PM 10:53 PM              2000     $ 2,000              Dec 09 2016 Dec 15 2016


 Table Play Table Play Table Play Table Play Table                                                    Hotel
                                                        Trx Dtl  Trx Dtl Hotel Check
    Trx      Rating End Rating Start Rating     Play                                                Checkout
                                                        Cash In Cash Out   In Date
(Start) Date    Date       Time      End Time Cash (In)                                               Date

             Oct 19 2016 Trx Dtl ‐ RC 5:32 AM                            $ 2,150    Oct 16 2016     Oct 21 2016
 Oct 19 2016 Oct 19 2016 11:44 AM 12:20 PM            2000     $ 2,000              Oct 16 2016     Oct 21 2016


 Table Play Table Play Table Play Table Play Table                                                    Hotel
                                                        Trx Dtl  Trx Dtl Hotel Check
    Trx      Rating End Rating Start Rating     Play                                                Checkout
                                                        Cash In Cash Out   In Date
(Start) Date    Date       Time      End Time Cash (In)                                               Date

             Oct 19 2016 Trx Dtl ‐ RC     1:37 PM                        $ 3,975    Oct 16 2016     Oct 21 2016
 Oct 19 2016 Oct 19 2016 7:46 PM          8:22 PM     2000     $ 2,000              Oct 16 2016     Oct 21 2016


 Table Play Table Play Table Play Table Play Table                                                    Hotel
                                                        Trx Dtl  Trx Dtl Hotel Check
    Trx      Rating End Rating Start Rating     Play                                                Checkout
                                                        Cash In Cash Out   In Date
(Start) Date    Date       Time      End Time Cash (In)                                               Date

            Sep 20 2016 Trx Dtl ‐ RC      4:53 AM                        $ 3,475    Sep 10 2016 Sep 27 2016
Sep 20 2016 Sep 20 2016 1:20 PM           2:16 PM     3000     $ 3,000              Sep 10 2016 Sep 27 2016


Source:
Harrah’s Casino “Transaction Detail Report," “Table Play Detail Report” and “Hotel Detail Report”




                                                    12
EXHIBIT E




   13
                                                     Chip Carryover
                                                    Selected Examples
                                                           Table            Table
 Table Play Table Play Table Play Table Play Table                 Table             MWB                              Hotel
                                                           Play           Play Cash            Trx Dtl Hotel Check
    Trx      Rating End Rating Start Rating     Play                Play            Chips in                        Checkout
                                                           MWB             (Chips)           Cash Out    In Date
(Start) Date    Date       Time      End Time Cash (In)            Buy In            Hand                             Date
                                                          Chips In           Out
Nov 18 2016 Nov 18 2016      8:26 PM   8:58 PM     2000      0      2000     2000    2000     $      ‐ Nov 18 2016 Nov 24 2016
Nov 18 2016 Nov 19 2016     11:21 PM   3:04 AM     5000    2000     7000     3000    3000              Nov 18 2016 Nov 24 2016



                                                           Table            Table
 Table Play Table Play Table Play Table Play Table                 Table             MWB                                Hotel
                                                           Play           Play Cash           Trx Dtl Hotel Check
    Trx      Rating End Rating Start Rating     Play                Play            Chips in                          Checkout
                                                           MWB             (Chips)           Cash Out   In Date
(Start) Date    Date       Time      End Time Cash (In)            Buy In            Hand                               Date
                                                          Chips In           Out
 Jan 21 2018 Jan 21 2018    8:54 PM    9:26 PM     1700      0      1700     1700    1700             Jan 20 2018     Jan 25 2018
 Jan 21 2018 Jan 21 2018    9:26 PM    10:30 PM      0     1700     1700     2000    2000             Jan 20 2018     Jan 25 2018
 Jan 22 2018 Jan 22 2018    2:46 AM    4:03 AM       0     1100     1100       0       0              Jan 20 2018     Jan 25 2018



                                                           Table            Table
 Table Play Table Play Table Play Table Play Table                 Table             MWB                              Hotel
                                                           Play           Play Cash            Trx Dtl Hotel Check
    Trx      Rating End Rating Start Rating     Play                Play            Chips in                        Checkout
                                                           MWB             (Chips)           Cash Out    In Date
(Start) Date    Date       Time      End Time Cash (In)            Buy In            Hand                             Date
                                                          Chips In           Out
Nov 13 2016 Nov 13 2016     10:39 AM   2:30 PM     2000      0      2000     2275    2275     $      ‐ Nov 12 2016 Nov 16 2016
Nov 13 2016 Nov 14 2016      9:38 PM   2:24 AM     2000    1000     3000     2900    2900              Nov 12 2016 Nov 16 2016



                                                           Table            Table
 Table Play Table Play Table Play Table Play Table                 Table             MWB                                Hotel
                                                           Play           Play Cash            Trx Dtl Hotel Check
    Trx      Rating End Rating Start Rating     Play                Play            Chips in                          Checkout
                                                           MWB             (Chips)           Cash Out     In Date
(Start) Date    Date       Time      End Time Cash (In)            Buy In            Hand                               Date
                                                          Chips In           Out
 Jul 02 2016   Jul 02 2016   9:27 PM 10:08 PM      2000      0      2000       0       0                Jul 02 2016   Jul 12 2016
 Jul 02 2016   Jul 03 2016 10:09 PM 2:16 AM        2000      0      2000     3000     3000              Jul 02 2016   Jul 12 2016
 Jul 03 2016   Jul 03 2016  1:58 AM      4:08 AM     0     1500     1500      245     1745              Jul 02 2016   Jul 12 2016
 Jul 03 2016   Jul 03 2016  4:09 AM      7:58 AM   5000    1000     6000     7000     7745              Jul 02 2016   Jul 12 2016
 Jul 03 2016   Jul 03 2016  8:04 AM      9:45 AM     0     1000     1000      700     7445              Jul 02 2016   Jul 12 2016
 Jul 03 2016   Jul 03 2016  9:45 AM      9:46 AM     0      700     700      2200     8945              Jul 02 2016   Jul 12 2016
               Jul 03 2016  9:48 AM 10:34 AM         0     1000     1000     3500    11445              Jul 02 2016   Jul 12 2016
               Jul 03 2016 Trx Dtl ‐ RC 10:26 AM                                      2570    $ 8,875 Jul 02 2016     Jul 12 2016
 Jul 03 2016   Jul 04 2016 10:21 PM 4:56 AM        5000    1000     6000     6500     6500              Jul 02 2016   Jul 12 2016



Source:
Harrah’s Casino “Transaction Detail Report" and “Table Play Detail Report”




                                                               14
EXHIBIT F




   15
                                               Time Spent at Casino

                                               Avg Hours
                                                              % of Year
                                                Per Day                 # Days in
                                 Year                          Playing
                                               Playing at                 Year
                                                              at Tables
                                                 Tables
                              2014              1.6              7%            125
                              2015              3.3             14%            365
                              2016              4.1             17%            366
                              2017              4.1             17%            365
                              2018              4.8             20%            148




                                         Avg Hours Per % of Year            # Casino
                                         Day Playing at  Playing            Visit Days
                          Year          Tables (Casino at Tables             in Year
                                        Visit Days Only)
                          2014                     9.5           40%              21
                          2015                     8.8           37%              138
                          2016                     8.8           37%              169
                          2017                     9.6           40%              155
                          2018                    11.0           46%              65


                                                   % of Nights
                                                                       # Nights
                                                    Spent In
                                        Year                           in Year
                                                     Hotel
                                        2015         58%                  52
                                        2016         69%                 366
                                        2017         54%                 365
                                        2018         37%                 148



Source:
Harrah’s Casino “Table Play Detail Report” and “Hotel Detail Report”




                                                         16
